Citation Nr: 0621027	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  99-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether an overpayment of pension benefits in 
the calculated amount of $789 was properly created is the 
subject of a separate decision).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD and Barrett's 
esophagus.  

The veteran disagreed with the RO's decision and a Statement 
of the Case was issued in December 1998.  The veteran 
thereafter perfected a timely appeal by submitting a VA Form 
9 in February 1999.  In July 1999, the veteran testified 
before a local hearing officer at the RO in support of the 
appeal.  

Before the matter was certified to the Board, in a May 2000 
letter, the veteran indicated that he wished to withdraw his 
appeal of the issue of service connection for Barrett's 
esophagus.  Accordingly, the Board finds that such issue is 
no longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2005).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

In February and April 2006 letters, the RO notified the 
veteran that he had been scheduled for a hearing before a 
Veterans Law Judge at the RO in support of his appeal.  
According to a Report of Contact, on the day of the scheduled 
hearing, the veteran advised the RO that he was wheelchair-
bound and had failed to make arrangements to attend the 
hearing.  He asked that the hearing be rescheduled.  There is 
no indication that the veteran's requested Board hearing has 
been rescheduled.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2005).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2005).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



